Citation Nr: 1045849	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 
1977 to October 1977 and active service from September 1978 to 
October 1978.

This appeal to the Board of Veterans Appeals (Board) arises from 
a June 2003 rating action that denied service connection for an 
acquired psychiatric disorder.

Most recently, by decision of February 2009, the Board remanded 
this case to the AMC for further development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that this case must again be remanded for further 
development in order to ensure compliance with previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2009, the Board remanded the Veteran's claim to the 
AMC in order to afford the Veteran with a psychiatric examination 
to determine the nature and etiology of "any current acquired 
psychiatric disorder" with which the Veteran may be diagnosed.  
Although the Veteran was afforded a new examination in March 
2009, the examiner found that the Veteran had a lot of symptoms 
that were compatible with posttraumatic stress disorder and 
recommended that he undergo an examination for posttraumatic 
stress disorder.  Instead of scheduling the Veteran for such an 
examination, the RO denied the Veteran's claim.  Therefore, a new 
examination that comports with the terms of the previous remand 
directive is required with respect to the Veteran's claim.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder.  The entire claims 
folder must be made available to the 
physician designated to examine the claimant, 
and the examination report should include a 
discussion of his documented medical history 
and assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examining physician should review the 
service and post-service medical records and 
render opinions for the record as to whether 
it is at least as likely as not (i.e., there 
is at least a 50% probability) that any 
currently diagnosed acquired psychiatric 
disorder either (a) existed prior to service, 
and if so, whether it underwent a permanent 
increase in severity during or as a result of 
service; or (b) had its onset in military 
service.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) report.

If the appellant fails to report for the 
scheduled examination, the RO must obtain and 
associate with the claims folder a copy of 
the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility. 

2.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


